Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

Leo Fox, Esq.

630 Third Avenue, 18" Floor
New York, New York 10017
(212) 867-9595
leo@leofoxlaw.com

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

-- -X
In re: Chapter 7
Case No. 14-46442 (CEC)
MICHAEL MAVASHEV Case No. 17-44301 (CEC)
and MMD TRADE CORP., (Substantively Consolidated)
Debtors.
--X
MATTHEW C. HARRISON, JR.,
Trustee-Plaintiff,
- against - Ady. Pro. No. 18-01028 (CEC)
GOLD 7 OF MIAMI and
YANIV BEN HAMO,
Defendant.
x
NOTICE OF MOTION
SIRS;

PLEASE TAKE NOTICE, that upon the annexed Application of Matthew C. Harrison,
Jr., the Chapter 7 Trustee by Leo Fox his attorney, the undersigned shall move before the
Honorable Carla E. Craig, Chief United States Bankruptcy Judge in her Courtroom at the United
States Bankruptcy Court for the Eastern District of New York, 271C Cadman Plaza East,
Brooklyn, New York 11201 on August 6, 2019 at 2:30 p.m., for an Order assessing sanctions
against the Defendants for willfully failing to comply with the Order of this Court dated March
20, 2019 to permit discovery and alternatively granting judgment on the pleadings or
determining that the Trustee-Plaintiff has met his prima facia case that the transfers alleged in

FoxNAS\Leo\MavasheviGold 7 of Miami\Motion for Contempt\Notice of Motion\7-23-19
Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

the Complaint which were made to the Defendants are not supported fair consideration as
required under §§ 544 and 548 of the Bankruptcy Code and granting such other and further relief
as is proper.

PLEASE TAKE FURTHER NOTICE, that answering or opposing papers shall be
served and filed so as to be received in accordance with the Local and Bankruptcy Rules.

Dated: New York, New York
July 23, 2019

Yours, etc.

fol Lea Fea

Leo Fox, Esq.

Attorney for Chapter 7 Trustee
630 Third Avenue — 18" Floor
New York, New York 10017
(212) 867-9595

leo@leofoxlaw.com
Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

Leo Fox, Esq.

630 Third Avenue, 18" Floor
New York, New York 10017
(212) 867-9595
leouéleofoxlaw.com

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

-- --X
In re:
MICHAEL MAVASHEV
and MMD TRADE CORP.,
Debtors.
--- x
MATTHEW C. HARRISON, JR.,
Trustee-Trustee-Plaintiff,
- against -
GOLD 7 OF MIAMI and
YANIV BEN HAMO,
Defendant.
---- ---X

Chapter 7

Case No. 14-46442 (CEC)
Case No. 17-44301 (CEC)
(Substantively Consolidated)

Adv. Pro. No. 18-01028 (CEC)

DECLARATION OF LEO FOX, ESQ.
IN SUPPORT OF MOTION FOR CONTEMPT

Leo Fox, Esq., admitted to practice in the Federal and Bankruptcy Courts duly declares

under penalty of perjury.

1. I am the attorney for Matthew C. Harrison, Jr., the Chapter 7 Trustee. I make this
Declaration in support of the Motion of the Trustee in support of an Order assessing sanctions
against the Defendants for willfully failing to comply with an Order to permit discovery of
Defendants’ purchase invoices, sales invoices and related memoranda, purchase journals, sales
journals and genera! ledgers and lists of inventory, including, but not limited to, the transactions
and to the value of the merchandise identified in the Complaint for the period January 1, 2013

through December 31, 2015 (the “Requested Documents”) and alternatively granting judgment

FoxNAS\Leo\MavasheviGold 7 of Miami\Motion for Contempt\Declaration of Leo Fox ¥.4\7-23-19
Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

on the pleadings or determining that the Trustee-Plaintiff has met his prima facia case that the
transfers alleged in the Complaint which were made to the Defendants are not supported fair
consideration as required under §§ 544 and 548 of the Bankruptcy Code.
BACKGROUND
NON-DISCHARGE DECISION

2. On December 24, 2014, the Debtor, Michael Mavashev, filed a petition under
Chapter 7 of the Bankruptcy Code. On August 21, 2017, the Debtor MMD Trade Corp. filed a
petition under Chapter 7 of the Bankruptcy Code. The cases were substantively consolidated.

3. The background has been set forth in the prior Motion of the Trustee seeking an
Order to permit discovery. On September 28, 2018, after a trial, the Court denied the Debtor,
Michael Mavashev, a discharge under § 727 of the Bankruptcy Code, based upon the failure of
the Debtor to keep or preserve records and the Debtor’s unsatisfactory explanation of the loss
and deficiency of assets to meet the Debtor’s liability under § 727(a)(5) of the Bankruptcy Code.
In an extensive 14-page Decision (Docket No. 46) (the “Decision”), the Court found that the
Debtor failed to maintain sufficient records to ascertain his business transactions (Decision Page
9) finding that the Debtor “kept an incomplete and disorganized collection of invoices, and
recorded transactions, in haphazard fashion in his book” (Decision Page 9).

COMPLAINT AGAINST GOLD 7

4, The Complaint (Exhibit A) in this action summarizes the history of this
Defendant’s fraudulent activity and cites to 15 separate transactions where the Defendant
received merchandise originating from the Debtor during the period May 2014 through February
2015. The Trustee alleges that these transactions resulted in the transfer to the Defendant of

merchandise of having a value of at least $1,491,816 for no or inadequate consideration.
Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

5. The Defendant denied the allegations in the Complaint. Trustee-Plaintiff
delivered a Second Document Demand (Exhibit _B) requesting purchase journals, sales journals,
list of inventory and invoices relating to the “relevant period” (January 1, 2013 through
December 31, 2015) and including specific invoices relating to three (3) separate, specific and
identifiable transactions during the period May 2014 through February 2015.

YANIV BEN HAMO DEPOSITION

6, At the deposition of Yaniv Ben Hamo, principal of the Defendants, held on July
2, 2018, Defendant testified that he never met the Debtor, that he never did any business with the
Debtor prior to 2014 (Hamo Tr. Page 44-45), that he did all his purchases from the Debtor
through an individual named Alex Davidi located in New York, described as a wholesaler
(Hamo Tr. Page 45-49). The Defendant testified that for all transactions pre-2017, the Defendant
would place the invoices, both purchase and sales, in folders which were maintained in file
cabinets (Hamo Tr. Pages 18, 25-27). Defendant testified that these invoices constituted his
records (Hamo Tr. Page 25) (Exhibit C).

7. Defendants produced no records with respect to the purchase journals, the sales
journals or the invoices related to the above specific transactions. Defendant’s attorney objected
to the purchase journals, sales journals, general ledgers, inventory and invoices (see emails dated
September 4, 2018 — collectively Exhibit D). There ensued a series of requests regarding these
documents.

8. The specific invoices and the records relate to specific transactions identified in
the Complaint and the records will confirm the prices that the merchandise belonging to the

Debtor had been sold to the Defendants and the prices that the Defendants sold such merchandise
Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

to third parties, all highly relevant to the core issue of the value of the property that was
transferred by the Debtor to the Defendants.
ALEX DAVIDI DEPOSITION

9. On November 19, 2018, Alex Davidi (“Davidi’) testified at his deposition.
Davidi also was very evasive about his records and his recollections as was set forth in the
Trustee’s Motion to this Court dated May 21, 2019 (Docket No. 31). Davidi did provide
information about one specific transaction relating to a 1.43 carat diamond which he “purchased”
from the Debtor. Although Davidi testified he generally acted as broker for Gold 7 and located
merchandise to be sent to Gold 7, in this specific transaction Davidi purchased the 1.43 carat
diamond from the Debtor for $75,000 (which had been delivered by a creditor named Ditraco to
the Debtor on consignment for $135,850, 55% of its value in August 2014) which was
apparently then sold by Davidi at the request of Gold 7 to a customer by the name of Peretz who
then allegedly approached Gold 7 after learning of the claim that the diamond had been stolen
(Complaint Pars. 28-34, Davidi Tr. Page 93-105) (Exhibit E).

10. The Trustee was required to undertake extensive motion practice to obtain any
information relating to the values of the merchandise delivered to the Debtor and thereafter
transferred by the Debtor to Gold 7. As part of this Court’s Order dated March 20, 2019,
Trustee-Plaintiff received a series of documents which are numerous but relatively unimportant
in determining the basic issue of values of the merchandise that was transferred. Although
Davidi does not recall the Easy Pawn transactions (Complaint Pars. 20-22), where a diamond,
round 3.07 carats, valued on the pawn ticket at $100,000, was redeemed by “Alex” at Gold 7
(contended by the Trustee-Plaintiff to be Davidi) on June 11, 2014 it appears that Gold 7

“purchased” from EZ Pawn’s affiliate, Elegant Jewelry NY Inc., on the same day on June 11,

 
Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

2014 unidentified “Melee” diamonds totaling 91.96 carats for $52,875. The same date for both
transactions as well as the relationship of the pawn broker and Elegant Jewelry NY Inc. would
lead to the inference that the invoice was created to substantiate the sale of the round 3.07 carats
valued at $100,000 by the pawn broker for a transfer of $52,875 from Gold 7 to the pawn broker.

11. Summarizing, the following schedule represents information obtained by the
Trustee of value of merchandise received by the Debtor and the transfers by the Debtor to Gold 7
and the percent of value of the consideration paid for such transfer with respect to each of the

specific transactions identified in the Complaint as known as the Chapter 7 Trustee at this point

 

 

 

 

 

 

 

 

 

in time.

Value of Price sold to Gold 7 at Percentage of

Reference Property percentage of value Value
Transferred

Modell $319,000 $175,745 35%
Complaint - § 14-19
Easy Pawn $100,000 $52,875 53%
Complaint - {J 20-22
11 Separate Transactions $368,402
Complaint - {f 23-24
Kaufman $52,412 | Advertised by G7 for $40,317 77%
Complaint - {] 25-27
Diatraco $135,850 $75,000 to Peretz 55%
Complaint - "4 28-34
SDIL $148,400
Complaint - J 35-38

 

 

 

 

THE MARCH 20, 2019 ORDER
12. The Defendants vigorously opposed the Trustee’s Motion, At the hearing on the
Motion held on March 12, 2019, the Court heard argument and issued an Order dated March 20,
2019 (Exhibit F) granting the discovery motion and directing that the Defendants deliver the
Requested Documents within 30 days of service of the Order. The Order was served on

Defendants’ counsel on the same day, March 20, 2019.

5

 
Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

FAILURE TO OBEY COURT ORDER

13. On April 20, 2019, not having received any documents by April 20, 2019,
Trustee-Plaintiff requested the Requested Documents. Defendants’ counsel indicated a
production for the following week.

14. On May 11, 2019, Defendants’ counsel provided hundreds, if not thousands, of
invoices and other irrelevant documents. These documents reflected that the Defendant, Gold 7,
had disbursements and receipts averaging $5,000,000 per month or $60,000,000 per year, a
company that would not be able to maintain records under the simple bookkeeping process
testified to by Yaniv Ben Hamo.

15. On May 15, 2019, Defendants’ counsel advised that Defendants’ counsel would
be replaced by new counsel in connection with a Stipulation Extending Discovery.

16. On May 23, 2019, after a review of the documents, Trustee-Plaintiff’s counsel
advised Defendants’ counsel that Trustee-Plaintiff's counsel had not received the Requested
Documents. Defendants’ counsel responded that much of what had been requested had been
produced and that there are additional documents to be produced.

17. On May 31, 2019, Trustee-Plaintiff’s counsel provided Ms. Rachel Blumenfeld,
Defendants’ new counsel, with a copy of the Order dated March 20, 2019, signed by this Court,
directing the production of the Requested Documents. At the hearing held before this Court on
June 4, 2019, Ms. Blumenfeld appeared on behalf of the Defendants, Trustee-Plaintiff's counsel
advised the Court that the Requested Documents issue was pending.

18. On June 5, 2019, Trustee-Plaintiff’s counsel again delivered a copy of the Order
dated March 20, 2019 to Ms. Blumenfeld. Again, on June 19, 2019, Trustee-Plaintiff’s counsel

requested the Requested Documents. On June 20, 2019, Ms. Blumenfeld requested another

 
Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

week. More than one (1) week later, Trustee-Plaintiff's counsel requested production of the
Requested Documents and advised the Defendants’ counsel that Trustee-Plaintiff's counsel
required a response by July 5, 2019.

19. On the morming of July 3, 2019, Ms. Blumenfeld advised that Requested
Documents had all been contained in one (1) box which had been lost in an apparent move by the
Defendants in 2013. Later that day, Ms. Blumenfeld advised that the Requested Documents,
except for the 2013 documents, (all of the transactions complained for had occurred in 2014),
had been previously produced. Trustee-Plaintiff's counsel immediately responded denying that
the Requested Documents had been produced and directing that the Requested Documents be
produced by July 8, 2019 or that Defendants’ counsel advice when Trustee-Plaintiff’s counsel
would receive the Requested Documents.

20. Later that day, on July 3, 2019, Ms. Blumenfeld advised that the Defendant was
obtaining replacement counsel (its third counsel). No counsel has appeared.

21. Copies of all of the emails are attached hereto as Exhibit G. Despite a Court
Order dated March 20, 2019 directing the production of the Requested Documents within 30
days, it is now July 2019 and Defendants have willfully failed to produce these documents and
has gone to the extraordinary lengths of replacing its counsel to further its obstructionism.

22. The Trustee-Plaintiff has attempted, in good faith, to resolve the issues raised in
this Application with the Defendants but has not been able come to terms (see Exhibit G).
Specifically, the Trustee-Plaintiff has repeatedly made requests for these documents from the
Defendants repeatedly granted extensions for production, but Defendants’ refused to respond or

alTive at some type of resolution.

 
Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

23. The Trustee-Plaintiff believes that it is entitled to sanctions and the Trustee-
Plaintiff believes that the sanctions should be assessed against the Defendants by an Order
“striking pleadings, in whole or in part” or “rendering a default judgment against the disobedient
party” under Federal Rule 37(b) of the Federal Rules made applicable in bankruptcy adversary
proceedings by Federal Bankruptcy Rule 7037. While this sanction may be “harsh”, the need to
apply these sanctions in appropriate situations has been acknowledge by the Second Circuit. See
Daval Steel Prods. v. M/V Fakredine, 951, F.2d 1357, 1365 (2d Cir. 1991); Sieck v. Russo, 869
F.2d 131, 134 (2d. Cir. 1989 (“Were we to adopt a position that overly inhibits the imposition of
the harsher sanctions authorized by Rule 37, we would turn the rule into a ‘paper tiger’”.

24. Alternatively, in the event that the Defendant refuses or fails to provide the
specific information described above, the Trustee respectfully requests that this Court determine
and declare that the Trustee-Plaintiff has met his prima facia case and shifted the burden of
coming forward to these matters to the Defendant. See Pereira v. Bali Jeweiry, Ltd. 193, B.R.
389, 397 N. 18 (Bankr. E.D.N.Y. 1996). (“Fed.R.Evid. 803(7) provides that under certain
circumstances evidence that is not entered into business records may be admissible to prove the
non-existence of that matter”.) Here the existence of proof showing insufficiency of
consideration for a significant number of the transfers and the lack of the Debtor’s records to
establish the value of the Debtor’s merchandise that was transferred and the lack of the
Defendants’ records to establish the resale values of this merchandise should likewise shift the
burden of going forward to the Defendants. A Trustee should not be placed in the position of
being confronted by fraudulent activity conducted on the part of the Debtor and his cronies in
connection with their nefarious business dealings. These are records that are normally required

of every operating entity. The records reflect that within the space of less than one (1) year the
Case 1-18-01028-cec Doc 44 Filed 07/23/19 Entered 07/23/19 12:45:48

Defendants engaged in at least 15 transactions purchasing the Debtor’s merchandise in sums of
at least $1.5 million dollars and had total transactions amounting to $60,000,000 per year,
allegedly while never having met the Debtor, and never having engaged in any transactions
previously. The records requested consisting of a general ledger, purchases and sales journals,
books and records which are universally maintained in the business world. These records are
deliberately being concealed.

WHEREFORE, the Debtor respectfully requests that the Court enter the annexed Order
assessing sanctions against the Defendants for willfully failing to comply with the Order of this
Court dated March 20, 2019 to permit discovery and alternatively granting judgment on the
pleadings or determining that the Trustee-Plaintiff has met his prima facia case that the transfers
alleged in the Complaint which were made to the Defendants are not supported fair consideration
as required under §§ 544 and 548 of the Bankruptcy Code and further relief as is just and proper.

Dated: New York, New York
July 23, 2019

Yours, etc.

[ol Lea Joa

Leo Fox, Esq.

Attorney for Chapter 7 Trustee
630 Third Avenue — 18" Floor
New York, New York 10017
(212) 867-9595
leo@leofoxlaw.com

 

 

 
